ORDER
NICHOLAS PANARELLA, JR., of MARLTON, who was admitted to the bar of this State in 1974, having pleaded guilty to superseding information in United States v. Nicholas Panarella, Jr., Criminal Number 00-655-01 (E.D.Pa.), charging him with the felony offense of being an accessory after the fact to a wire fraud scheme, in violation of 18 U.S.C.A. §§ 3, 1343 and 1346, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), NICHOLAS PANARELLA, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings *54against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that NICHOLAS PANARELLA, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that NICHOLAS PANARELLA, JR., comply with Rule 1:20-20 dealing with suspended attorneys.